86 F.3d 1147
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.UNITED STATES, Appellee,v.Joseph HEARN, Defendant, Appellant.
No. 95-2340.
United States Court of Appeals, First Circuit.
June 5, 1996.

Jonathan R. Saxe and Twomey & Sisti Law Offices on brief for appellant.
Paul M. Gagnon, United States Attorney, and Jean B. Weld, Assistant United States Attorney, on brief for appellee.
Before TORRUELLA, Chief Judge, and BOUDIN and LYNCH, Circuit Judges.
PER CURIAM.


1
Defendant pled guilty and was sentenced to a 188-month term of imprisonment for violation of 21 U.S.C. §§ 841(a)(1), 846.   On appeal he argues that the court erred in rejecting his argument of "sentencing factor manipulation" and refusing to exclude from the calculation of his sentence certain quantities of "crack" cocaine.   After a careful review of the parties' briefs, the hearing transcript and other parts of the record, we find no "clear error" in the district court's determination that defendant failed to sustain his burden of proving entitlement to such a reduction.   There was no proof of extraordinary governmental misconduct.  See United States v. Montoya, 62 F.3d 1, 4 (1st Cir.1995).


2
As no substantial question is presented for appeal, the judgment below is affirmed.   See Loc.  R. 27.1.